Citation Nr: 1041821	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-36 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for brain seizures 
with residual unconsciousness, convulsions, amnesia, and 
disorientation.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to April 
1976 and from May 1977 to March 1978.  He is the recipient of the 
Bronze Star Medal among his awards.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.

In April 2010, the Board remanded the Veteran's claim.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claim in an August 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  In an unappealed January 1992 decision, the Board declined to 
reopen the  Veteran's claim of entitlement to service connection 
for a seizure disorder and the Chairman of the Board has not 
ordered reconsideration of that decision.  

2.  Evidence submitted since the January 1992 Board decision is 
cumulative or redundant of the evidence of record at the time of 
the prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The January 1992 Board decision declining to reopen a claim 
of entitlement to service connection for a seizure disorder is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.104 
(1991).

2.  Since the January 1992 Board decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for brain seizures with residual 
unconsciousness, convulsions, amnesia, and disorientation, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for brain 
seizures with residual unconsciousness, convulsions, amnesia, and 
disorientation.  Implicit in his claim is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As indicated above, in April 2010, the Board remanded this claim 
and ordered either the agency of original jurisdiction (AOJ) or 
AMC to provide proper notice to the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA). 

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  The Veteran's seizure disorder claim was 
readjudicated via the August 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting 
that where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service 
connection for a seizure disorder, the VCAA appears to have left 
intact the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted that 
nothing in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, with respect to the claim to reopen, the VCAA standard 
of review and duty to notify does not apply to the merits of the 
underlying claim of entitlement to service connection for a 
seizure disorder unless the claim is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) (finding that the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).



Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by letters mailed in October 2007, December 2007, and June 2010.  
Additionally, the June 2010 letter informed the Veteran as to the 
reason his seizure disorder claim was previously denied:  
"[y]our claim was previously denied because it was determined 
that there was a lack of evidence of a relationship between [sic] 
your diagnosed disorder at that time and your military service.  
Therefore, the evidence you submit must be new and relate to this 
fact."  As such, the Veteran was adequately advised of the basis 
for the previous denial and of what evidence would be new and 
material to reopen the claim.  See Kent, supra.

Although the June 2010 letter pertaining to the reason that the 
Veteran's seizure disorder claim was previously denied was 
provided after the initial adjudication of the claim, the Board 
finds that the Veteran has not been prejudiced by the timing of 
this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision of 
the required notice and the completion of all indicated 
development of the record, the AMC readjudicated the Veteran's 
claim in the August 2010 SSOC.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (noting that a timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

As noted above, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

The Board notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to his claim for a 
seizure disorder.  However, to the extent that this claim 
involves an attempt to reopen a previously disallowed claim, VA 
does not have a duty to provide the Veteran with medical 
examination and opinion in response to a claim to reopen as it is 
the Veteran's responsibility in such a claim to generate new and 
material evidence that would warrant a reopening of the claim.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding 
validity of 3.159(c)(4)(C)(iii) and finding that, "without the 
introduction of new and material evidence, VA is not required to 
provide a medical examination or opinion").  See also Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has retained the services of a representative.  
Additionally, in his October 2008 substantive appeal, VA Form 9, 
the Veteran declined the option of testifying at a personal 
hearing.  

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Service connection for a Seizure Disorder

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In general, Board decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.104 
(1991).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Claim to Reopen

When the Veteran's claim of entitlement to service connection for 
a seizure disorder was denied by the Board in January 1992, the 
following pertinent evidence was of record.

The Veteran's service treatment records documented that the 
Veteran complained of a head injury at an August 1976 physical 
examination.  However, the remainder of his service treatment 
records is absent any complaints of or treatment for a head 
injury or seizure disorder.  His February 1978 separation 
examination indicated normal psychiatric findings, and his report 
of medical history did not document a head injury.  

A Social Security Administration (SSA) decision dated in 
September 1990 determined that the Veteran was disabled, as 
defined under their controlling laws and regulations, finding 
that he had been mentally disabled since June 1986.  It was found 
that the medical evidence established that he had a severe 
organic brain disorder and possible schizophrenia.  

VA treatment records showed that in July 1988 the Veteran was 
admitted to the Domiciliary as a direct admission, and was 
discharged in November 1990.  In August 1989, he underwent a CT 
scan of the brain, and the report noted by an addendum dated in 
September 1989 that the examination was normal.  In November 
1989, the Veteran underwent a psychological examination.  By way 
of history, he stated that he was in a motorcycle-car accident in 
September 1972 while on leave in Lebanon, Pennsylvania, where he 
was treated.  He reported that in 1977 he had his first grand mal 
seizure, having collapsed while doing exercises in service.  The 
Veteran denied any psychiatric history, including hallucinations, 
delusions, paranoid thoughts, major depressive episodes, thoughts 
of suicide or a history of suicide attempts or plans.  It was 
noted that he had friends who died in combat, but that he 
appeared to have no apparent survival guilt.  The Veteran was 
administered several psychological tests; brain damage was 
indicated and tests were recommended to verify the extent of 
brain damage.  

A statement was submitted by the Veteran, dated in July 1991, 
which outlined conditions that he experienced when in Vietnam 
from 1969 to 1971.  The Veteran described an incident which 
occurred approximately 60 days after he arrived in Vietnam where 
he was riding in a truck that was ambushed and he had to bludgeon 
several Vietnamese to remove them from the truck.  He described 
battles in which he participated and an incident in 1971 where he 
was buried alive in a trench.  He also described searching dead 
bodies and several shooting encounters with the enemy.  

The VA received statements from two individuals who served with 
the Veteran at Fort Rucker in Alabama.  One individual stated 
that the Veteran would not discuss the decorations that he had 
earned during service, stating that he preferred not to talk 
about it.  The individual also reported that, when the Veteran 
visited him in 1988, he noticed that the Veteran was not the same 
person he had been, that he was lethargic and slow and did not 
seem to be "all there" mentally.  Another individual stated 
that he served with the Veteran for approximately one and a half 
years and had seen him periodically since service.  He further 
reported that he noticed major changes in the Veteran's mental 
and emotional state.  He reported that he had witnessed slow 
deterioration mentally over the last 15 years to the point where 
the Veteran was "not all there, and did not appear to be able to 
function in a work society."

Also of record is a report of treatment at the emergency room of 
the Good Samaritan Hospital in August 1972.  The report notes 
that the Veteran was treated for injuries to the head with a 3-
centimeter laceration of the right frontotemporal area of the 
scalp.  Details of the injury reported apparent involvement in a 
motorcycle accident.  The laceration was cleansed and a temporary 
dressing was applied.  It was reported that the Veteran was 
transferred to a VA hospital.  

In its January 1992 decision, the Board declined to reopen the 
Veteran's claim of entitlement to service connection for a 
seizure disorder because "[n]othing has been added to the record 
to show that a seizure disorder was the result of service." 

The Veteran was informed of the January 1992 Board decision and 
of his appeal rights by a letter from VA dated in January 1992.  
He failed to appeal the Board decision, and the decision became 
final.

In February 2007, the RO received the Veteran's claim of 
entitlement to service connection for brain seizures with 
residual unconsciousness, convulsions, amnesia, and 
disorientation.  After the RO declined to reopen the Veteran's 
previously denied claim based upon his failure to submit new and 
material evidence, this appeal followed.

The evidence which has been added to the record since the January 
1992 Board decision will be discussed in the Board's analysis 
below.

In essence, the Board denied the Veteran's claim in January 1992 
because the evidence failed to show a relationship between his 
current seizure disorder and military service. 

The unappealed January 1992 Board decision is final.  See  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.104 (1991).  As 
explained above, the Veteran's claim for service connection may 
be reopened only upon the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

The Board notes that the RO declined to reopen the Veteran's 
claim in the March 2008 rating decision.  Notwithstanding the 
RO's actions, it is incumbent on the Board to adjudicate the new 
and material issue before considering the claim on its merits. 
The question of whether new and material evidence has been 
received is one that must be addressed by the Board.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (noting that before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or secured 
for the claim, making RO determination in that regard 
irrelevant).

After a thorough review of the entire record, and for the reasons 
expressed immediately below, the Board concludes that new and 
material evidence sufficient to reopen the claim of entitlement 
to service connection for brain seizures with residual 
unconsciousness, convulsions, amnesia, and disorientation, has 
not been submitted.  In the present case, the unestablished facts 
are whether the Veteran's seizure disorder was caused by military 
service.  

The newly added evidence, in pertinent part, consists of 
additional VA and private treatment records, SSA records, and 
statements from the Veteran.  

The VA and private treatment records document multiple diagnoses 
of and treatment for a seizure disorder.  See, e.g., a private 
treatment report from K.G.K., M.D., dated in December 1987.  
While these medical records are undoubtedly new, as they were not 
of record at the time of the January 1992 Board decision, these 
records essentially replicate the medical evidence which was of 
record at the time of the January 1992 Board decision, namely 
that the Veteran has a current seizure disorder.  Such evidence 
is not new and material, since the existence of the disorder was 
known in January 1992.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (indicating 
that medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material evidence).  
These records do not establish that the Veteran's seizure 
disorder is related to his military service.  

There is no competent medical evidence which has been added to 
the record subsequent to the January 1992 Board denial which 
indicates that the Veteran's current seizure disorder is related 
to his military service.  

The Board notes the Veteran's recent contentions that he suffered 
head injuries during his period of military service, to include 
service in Vietnam.  See, e.g., the Veteran's notice of 
disagreement dated in March 2008.  However, his history of 
inservice injuries to his head was of record at the time of the 
prior denial.  Accordingly, this information is cumulative of 
information that was before the Board Member at the time of the 
prior decision.  
  
In short, there is no competent evidence of in-service head 
injuries which caused the Veteran's current seizure disorder.  
Furthermore, with regard to recent testimony from the Veteran to 
the effect that his seizure disorder was caused by his in-service 
head injuries, such evidence is cumulative and redundant of 
similar statements made prior to the January 1992 Board decision.  
Accordingly, such statements are not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that laypersons, such as the Veteran, 
are not competent to offer medical opinions, and that such 
evidence does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted, "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."

The Veteran has been accorded ample opportunity to submit new and 
material evidence, to include competent medical evidence and 
information specifically pertaining to a relationship between the 
inservice head injuries and his current seizure disorder.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's 
responsibility to submit evidence in support of his claim).

In short, the element of medical nexus, which was missing at the 
time of the January 1992 denial of service connection, remains 
lacking.   New and material evidence has not been received, and 
the Veteran's claim of entitlement to service connection for 
brain seizures with residual unconsciousness, convulsions, 
amnesia, and disorientation, may not be reopened.  The benefit 
sought on appeal remains denied.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for brain seizures 
with residual unconsciousness, convulsions, amnesia, and 
disorientation.  The benefit sought on appeal remains denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


